Citation Nr: 1134402	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to January 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In this decision the RO denied a compensable evaluation for the Veteran's bilateral hearing loss.  In November 2009, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing has been incorporated into the claims file.  This matter was previously before the Board in May 2010 at which time the case was remanded for additional development.  There has been substantial compliance with the Board's remand directives to include affording the Veteran a new examination and providing him with the opportunity to submit additional information or evidence in support of his claim.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran has had bilateral hearing loss manifested by no greater than level I hearing acuity in the right ear and level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met at any point throughout the pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1, 4.85, 4.86 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided initial VCAA notice in March 2008, which was prior to the May 2008 adverse decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  In the March 2008 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claim decided herein, and the responsibilities of each party in obtaining the information and evidence necessary to substantiate the claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra. With respect to the claim presently on appeal, the Board finds that the appellant is not prejudiced by a decision at this time since the claim is being denied. Therefore, any notice defect, to include disability rating and effective date, is harmless error since no disability rating or effective date will be assigned. Moreover, the appellant was provided with the disability rating and effective date elements in the March 2008 letter.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  The appellant has also been afforded VA audiometric evaluations in connection with this claim in April 2008 and July 2010.  38 C.F.R. § 3.159(c) (4) (2010).  The examiners provided the numeric audiometric test results and speech discrimination scores using the Maryland CNC Test, and the July 2010 VA examiner commented on the functional effects caused by the appellant's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Thus, the Board finds that the above-noted examination reports are adequate for rating purposes.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal presently being decided and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

In a March 1984 rating decision, the RO granted service connection for hearing loss on the right and granted a noncompensable evaluation effective from February 1, 1984.

In February 2005, the RO recharacterized the disability as bilateral hearing loss and continued a noncompensable evaluation.  

In February 2008, the Veteran filed a claim for an increased rating for his service-connected bilateral hearing loss.  

On an authorized VA audiological evaluation in April 2008, the Veteran reported persistent hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
35
40
50
LEFT
50
50
45
60
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed the Veteran as having a mild to moderate sensorineural hearing loss in the right ear from 250 to 4000 hertz, and then sloping to a severe to profound hearing loss from 6000 to 8000 hertz.  In the left ear, the examiner diagnosed the Veteran as having moderate sensorineural hearing loss from 250 to 2000 hertz , then sloping to a moderately severe sensorineural hearing loss from 3000 to 8000 hertz.  

In May 2008, the RO continued the noncompensable evaluation for the Veteran's service-connected bilateral hearing loss.  

In June 2008, the Veteran filed a Notice of Disagreement to the noncompensable rating for bilateral hearing loss asserting that even the VA examiner indicated that he thought that his rating would increase based on his review of the Veteran's hearing.

The Veteran's February 2009 substantive appeal contains his assertion that the fact that the VA medical center gave him hearing aids should show his entitlement to a compensable rating for his service-connected bilateral hearing loss. 

The Veteran testified at a Board video conference hearing in November 2009 that he had difficulty hearing high pitched sounds such as female voices and children's voices.  He also said that he had difficulty hearing in a crowded room.  He said that the doctor at his last hearing test told him he didn't see why the Veteran would have a problem getting some disability for his hearing loss.  He added that he should at least get 10 percent for the time he spent around aircraft in the military without hearing protection.  

On file is an audiogram in graph form dated in November 2009 from Arkansas Otolaryngology Center, P.A.  

The Veteran reported in a statement dated in May 2010 that the last time he saw VA for his hearing was in April 2008.

On an authorized VA audiological evaluation in July 2010, the Veteran complained that his hearing loss interfered with his ability to communicate with friends and family.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
45
65
LEFT
50
50
50
65
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  He was diagnosed as having bilateral sensorineural hearing loss ranging from moderate to moderately severe in the left ear and mild to moderate in the right ear.  

III.  Analysis

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2010).  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (2010).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2010).  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b) (2010).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e) (2009).

If the puretone threshold in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2010).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2010).

VA audiology examination findings in April 2008 revealed that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 42 decibels in the right ear and 54 decibels in the left ear.  Speech recognition ability was 94 percent in the right ear and 94 percent in the left ear.  Under Table VI, the audiological findings correspond to a level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2010).  Under Table VII, these levels yield a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  

Consideration has been given to section 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the April 2008 examination findings.  Pure tone threshold levels were neither 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz.  See 38 C.F.R. § 4.86(a) & (b).

The private audiological record from Arkansas Otolaryngology in November 2009 has also been considered.  In this regard, the Board notes that the Veteran indicated at the November 2009 hearing that he intended to obtain private audiology testing and was informed at that time to talk to his representative about necessary parameters of such testing, to specifically include the frequencies that must be reported, the CNC word recognition test, and that the test be performed by a state-licensed audiologist (see hearing transcript page 9).  Unfortunately, this audiogram does not include pure tone thresholds at 3000 hertz and thus does not satisfy the requirements of a hearing examination for VA purposes under 38 C.F.R. § 4.85.  Accordingly, it is insufficient for rating purposes under VA's Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).

VA audiology examination findings in July 2010 revealed that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 50 decibels in the right ear and 58 decibels in the left ear.  Speech recognition ability was 94 percent in the right ear and 94 percent in the left ear.  Under Table VI, the audiological findings correspond to a level I hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2010).  Under Table VII, these levels yield a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  Sections 4.86(a) and (b) of 38 C.F.R. do not apply to the July 2010 examination findings.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  38 C.F.R. § 3.321(b).  The Veteran's hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by the disability.  The Board has considered the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.

While the April 2008 examiner failed to address the functional effects of the Veteran's hearing loss disability other than to state that his hearing loss was persistent, the July 2010 examiner did relay the Veteran's subjective complaint that his hearing loss interfered with his ability to communicate with family and friends.  The Board notes that other evidence of record, to include the Veteran's own statements and his November 2009 video conference hearing testimony adequately address this issue.  As the facts note, the Veteran testified in November 2009 that he had difficulty hearing high pitched sounds such as female voices and children's' voices.  He also said he had difficulty hearing in a crowded room.  Therefore, while the April 2008 VA examination is defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

The Board concludes that there is no evidence that the manifestations of the Veteran's service-connected bilateral hearing loss disability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  As there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 237 (1996).

Based on the foregoing, the Veteran's bilateral hearing loss does not warrant a compensable evaluation for any period throughout the pendency of this appeal.  As the preponderance of the evidence is against an increased evaluation, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


